Citation Nr: 1241575	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine spondylosis.

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy.  

3.  Entitlement to a separate compensable disability rating for a bladder impairment associated with service-connected lumbar spine spondylosis.  


REPRESENTATION

Appellant represented by:	Danielle E. Monroe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2005 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In August 2005, the RO, in pertinent part, granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating.  In July 2006, the RO denied service connection for a psychiatric disorder.  

The Veteran submitted timely notices of disagreement and substantive appeals as to the issues involving his right lower extremity and psychiatric disorder, as well as other issues that were pending at that time, and the issues were certified to Board for adjudication.  

In September 2008, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  Thereafter, in March 2009, the Board remanded the appeal for additional development, which was subsequently conducted.  In June 2010, the Board issued a decision which denied service connection for a psychiatric disorder and entitlement to an increased rating for service-connected lumbar spine spondylosis and right lower extremity radiculopathy.  The Board also remanded the issues of service connection for a left shoulder disability and entitlement to an increased rating for left and right knee chrondromalacia.  

The issues of service connection for a left shoulder disability and entitlement to an increased rating for left and right knee chondromalacia were adjudicated in decisions issued by the Board in July 2012.  

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  After litigation by the Veteran's attorney and the VA General Counsel, the Court issued a Memorandum decision which set aside and remanded the portion of the June 2010 decision that denied entitlement to service connection for a psychiatric disability and entitlement to an initial rating higher than 10 percent for service-connected right lower extremity radiculopathy for reasons explained in the decision herein.  The Court affirmed the Board's denial of entitlement to an increased rating for service-connected lumbar spine spondylosis and, as such, that issue is no longer on appeal and will not be addressed in the decision herein.  However, the Court determined that the Board did not provide adequate reasons and bases as to the denial of entitlement to a separate disability rating for a bladder impairment associated with the service-connected lumbar spine disability.  As such, that issue was remanded to the Board for adjudication.  The Court also determined that the evidence of record reasonably raised the issue of entitlement to service connection for a psychiatric disorder, as secondary to the service-connected lumbar spine disability, and remanded that issue to the Board in the first instance.  

The issues listed on the first page of this decision have been returned to the Board for adjudication consistent with the Court's decision.  However, for reasons discussed below, the Board finds that an additional remand is needed for evidentiary development to be conducted before a fully informed decision can be rendered in this appeal.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

As noted in the Introduction, the Court issued a Memorandum Decision in June 2012 which identified perceived deficiencies in the June 2010 Board decision, thereby necessitating that portions of the decision be set aside and certain issues be remanded to the Board for additional consideration.  

In the June 2012 decision, the Court affirmed the Board's denial of entitlement to an increased rating for service-connected lumbar spine spondylosis.  However, the Court determined that the Board provided inadequate reasons and bases for denying entitlement to a separate disability rating for a bladder impairment associated with the service-connected lumbar spine disability.  The Court specifically noted that, while the Board summarily found that there was no evidence of a bowel or bladder problem, the Board did not address medical evidence of record that showed the Veteran suffered from increased urinary frequency and urgency, as well as occasional urinary incontinence due to his low back disability.  In this regard, the Court noted that the evidence showed subjective reports of increased urinary frequency and urgency and conflicting objective evidence regarding whether the Veteran has bowel or bladder incontinence, including increased urgency.  See September 2005 private treatment records dated September 2005 and VA treatment records dated August 2007 and January 2009.  

Review of the record reveals that the Veteran was afforded VA examinations in June 2005 and July 2009 to determine the level of severity of his service-connected lumbar spine disability.  The June 2005 VA examiner did not note any complaints or evidence of an associated bladder or bowel impairment and the July 2009 VA examiner only stated that there was no evidence of bowel or bladder dysfunction, without addressing whether the Veteran reported any such symptoms.  

Given the conflicting evidence of record with respect to the presence of a bladder impairment and the lack of evidence provided at the VA examinations with respect to any such bladder impairment, the Board finds that a remand is necessary to provide the Veteran with a VA examination to determine if he currently has a bladder impairment and, if so, whether the bladder impairment is related to his service-connected lumbar spine disability.  

In addition to the foregoing, the June 2012 Court decision determined that the Board provided inadequate reasons and bases with respect to whether the Veteran was entitled to a disability rating higher than 10 percent for his service-connected right lower extremity radiculopathy.  In making this determination, the Court noted that, while the Board discussed the results of VA examinations conducted in June 2005 and July 2009, the Board did not discuss the other evidence of record that arguably showed more severe neurological symptoms, including a September 2007 nerve conduction study and January 2009 treatment record.  As a result, the Court remanded the right lower extremity radiculopathy claim to the Board for additional consideration.  

In evaluating this claim, the Board finds that the evidence of record does not provide a consistent picture with respect to the severity of the Veteran's right lower extremity radiculopathy disability.  In addition, the Board notes that it has been almost four years since the last comprehensive VA examination was conducted to evaluate the Veteran's right lower extremity radiculopathy.  Therefore, the Board finds that, upon remand, the Veteran should be afforded a VA examination to determine the current level of severity of his service-connected right lower extremity radiculopathy disability.  

Finally, the June 2012 Court decision determined that the issue of service connection for a psychiatric disorder should be remanded because VA examinations conducted in September 2007 and July 2009 were inadequate for rating purposes because the July 2009 VA examiner did not consider the Veteran's in-service diagnosis of depression and VA otherwise conceded that the September 2007 VA examination was inadequate.  The Court also noted that the evidence of record, namely a May 2007 treatment record, raises the issue of whether the Veteran currently has a psychiatric disability that is secondary to his service-connected lumbar spine disability, as it notes that the Veteran's chronic back pain tends to exacerbate his depressive episodes.  In this regard, the Board notes that secondary service connection may be established for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Review of the record reveals that the Veteran has not been provided with adequate notice of the information and evidence needed to establish a secondary service connection claim; nor is there any competent medical evidence of record that addresses whether the Veteran currently has a psychiatric disability that is likely aggravated by, proximately due to, or the result of his service-connected lumbar spine disability.  Therefore, the Board finds that VA has not satisfied its duty to notify or assist the Veteran in substantiating his service connection claim for a psychiatric disability.  As such, upon remand, the Veteran should be provided with notice of how to substantiate a secondary service connection claim and a VA examination to determine if his current psychiatric disability was incurred in or is otherwise related to his military service or, in the alternative, is secondary to his service-connected lumbar spine disability.  

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

For the foregoing reasons, the Board concludes that this case must be remanded to the RO/AMC in accordance with due process concerns, and in order to undertake additional evidentiary development.  Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA-compliant notice as to the evidence and information needed to substantiate a secondary service connection claim.  Allow an appropriate time for the Veteran to provide any additional information as to his claim of service connection for a psychiatric disability, to include as secondary to his service-connected lumbar spine disability.  

2. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of any currently manifested bladder impairment and his service-connected right lower extremity radiculopathy disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

a. After considering the lay and medical evidence of record, the VA examiner should note the symptoms and manifestations of any current bladder impairment and the service-connected right lower extremity disability.  The VA examiner should specifically state which nerve is affected by the right lower extremity radiculopathy disability.  

b. The VA examiner should provide a diagnosis of any bladder impairment present and the examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent)any such bladder impairment is associated with the Veteran's service-connected lumbar spine disability.  

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a. Please identify all current acquired psychiatric disorders, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.

b. For any currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was otherwise incurred or aggravated as a result of any incident during service?  

In answering this question, the VA examiner must consider and address the October 1998 in-service diagnosis of depression and the other evidence of treatment for stress and anxiety during service.  The examiner must also consider any lay or medical evidence of continued psychiatric symptoms since service.  

c. The examiner must opine whether it is at least as likely as not (probability of 50 percent or more) that any current psychiatric disorder is proximately due to or the result of the Veteran's service-connected lumbar spine disability.  

d. The examiner must also opine whether it is at least as likely as not (probability of 50 percent or more) that any current psychiatric disorder is aggravated the Veteran's service-connected lumbar spine disability.  

In answering the foregoing, the VA examiner must consider and address the May 2007 treatment record which states that the Veteran's chronic back pain tends to exacerbate his depressive symptoms.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e. An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

f. If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


